Exhibit 10.52
FORM OF
GAYLORD ENTERTAINMENT COMPANY
TIME-BASED
RESTRICTED STOCK UNIT AWARD AGREEMENT
     THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the ___ day of                     , 2010 (the “Grant Date”),
between Gaylord Entertainment Company, a Delaware corporation, (the “Company”),
and                     (the “Grantee”). Capitalized terms not otherwise defined
herein shall have the meaning ascribed to such terms in the Gaylord
Entertainment Company 2006 Omnibus Incentive Plan (the “Plan”).
     WHEREAS, the Company has adopted the Plan, which permits the issuance of
restricted stock units of Gaylord Entertainment Company (the “Restricted Stock
Units”); and
     WHEREAS, pursuant to the Plan, the Committee responsible for administering
the Plan has granted an award of Restricted Stock Units to the Grantee as
provided herein;
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:
     1. Grant of Restricted Stock Units.
          (a) The Company hereby grants to the Grantee an award (the “Award”) of
___Restricted Stock Units on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan.
          (b) The Grantee’s rights with respect to the Award shall remain
forfeitable at all times prior to the dates on which the restrictions shall
lapse in accordance with Section 2 hereof.
     2. Vesting of the Award. Except as provided herein and subject to such
other exceptions as may be determined by the Committee in its discretion, the
“Restricted Period” for ___(___%) of the Restricted Stock Units granted herein
shall expire on                     . Except as otherwise determined by the
Committee at or after the grant of the Award hereunder, any Restricted Stock
Units as to which the applicable “Restricted Period” has not expired shall be
forfeited, and all rights of the Grantee to such Units shall terminate, without
further obligation on the part of the Company, unless the Grantee remains in the
continuous employment of the Company or its Subsidiaries for the entire
Restricted Period. Notwithstanding the foregoing, the Restricted Period shall
automatically terminate as to all Restricted Stock Units awarded hereunder (as
to which such Restricted Period has not previously terminated) upon the
occurrence of termination of the Grantee’s employment from the Company, a
Subsidiary or Affiliate which results from Grantee’s death or Disability (to be
determined in the sole discretion of the Committee).

 



--------------------------------------------------------------------------------



 



     3. Payment of Vested Restricted Stock Units. Grantee shall be entitled to
receive the Company’s Common Stock, par value $.01 per share (the “Common
Stock”) for Restricted Stock Units whose restrictions have lapsed pursuant to
Section 2. Grantee will receive the number of shares equal to the number of
vested Restricted Stock Units. Once the Restricted Stock Units vest, upon
Grantee’s request, stock certificates will be issued.
     4. Dividends. The Grantee shall be entitled to receive either:
     (a) Cash payments equal to any cash dividend and other distributions paid
with respect to a corresponding number of shares;
     (b) Additional Restricted Stock Units equal to any cash dividend and other
distributions paid with respect to a corresponding number of shares; or
     (c) If dividends or distributions are paid in shares, the fair market value
of such shares converted into Restricted Stock Units.
In the case of (b) or (c) above, the additional Restricted Stock Units shall be
subject to the same forfeiture restrictions and restrictions on transferability
as apply to the Restricted Stock Units with respect to which they were paid.
     5. Rights as a Stockholder. Except as provided above, the Grantee shall not
have voting or any other rights as a stockholder of the Company with respect to
Restricted Stock Units. Grantee will obtain full voting and other rights as a
stockholder of the Company upon the settlement of Restricted Stock Units in
shares
     6. Adjustments. The Committee shall make appropriate adjustments in the
terms and conditions of, and the criteria included in, this Award in recognition
of unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan. Upon the
occurrence of any of the events described in Section 4.2 of the Plan, the
Committee shall make the adjustments described in this Section 6. Any such
adjustments shall be made in a manner that is consistent with the effect of such
event on the Company or financial statements of the Company and shall be made in
a manner that does not result in a discretionary increase in the amounts payable
under the Award.
     7. Amendment to Award. Subject to the restrictions contained in the Plan,
the Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Grantee or any holder or beneficiary of the Award shall not to
that extent be effective without the consent of the Grantee, holder or
beneficiary affected.

2



--------------------------------------------------------------------------------



 



     8. Plan Governs. The Grantee hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof. The terms
of this Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.
     9. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.
     10. Notices. All notices required to be given under this Grant shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

     To the Company:   Gaylord Entertainment Company
One Gaylord Drive
Nashville, Tennessee 37214
Attn: Carter R. Todd, Executive Vice President

     To the Grantee:   The address then maintained with respect to the Grantee
in the Company’s records.

     11. Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.
     12. Successors in Interest. This Agreement shall inure to the benefit of
and be binding upon any successor to the Company. This Agreement shall inure to
the benefit of the Grantee’s legal representatives. All obligations imposed upon
the Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.
     13. Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Grantee and the Company for all purposes.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Restricted Stock Unit
Award Agreement to be duly executed effective as of the day and year first above
written.

                  GAYLORD ENTERTAINMENT COMPANY    
 
           
 
  By:        
 
     
 
Carter R. Todd, Executive Vice President    
 
                GRANTEE:    
 
                     
 
  Print Name        
 
                     
 
  Signature        

4